Citation Nr: 0410709	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 22, 2001 for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 1970.  
He was awarded the Combat Action Ribbon.

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania.  At present, the veteran's case is before the Board 
for appellate consideration.

The Board notes that the veteran presented testimony during an 
appeals hearing at the RO before the undersigned Acting Veterans 
Law Judge (VLJ) in April 2003.  A copy of the hearing transcript 
issued following the hearing is of record.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claim has been developed and the veteran has been 
notified of the evidence necessary to substantiate the claim.

2.  In a September 1985 Board decision, the Board denied the 
veteran's claim of service connection for hearing loss.  This 
decision is final.  

3.  In March 1992 the veteran attempted to reopen his claim of 
service connection for hearing loss.  The claim was perfected via 
the July 1992 notice of disagreement, August 1992 statement of the 
case, and September 1992 substantive Appeal.  However, during a 
December 1992 RO hearing, the veteran withdrew his appeal on this 
claim.

4. On February 22, 2001, the veteran once again attempted to 
reopen his claim of service connection for hearing loss.

5.  Bilateral hearing loss was first identified in a March 21, 
1983 VA examination report.




CONCLUSIONS OF LAW

1.  The earlier effective date assignable for the award of service 
connection for bilateral hearing loss after a final disallowance, 
and following receipt of new and material evidence and a reopening 
of the claim, is the later of the date of receipt of claim 
(February 22, 2001) or the date entitlement arose (March 21, 
1983).  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 
3.400(q) (2003).

2.  The criteria for entitlement to an effective date prior to 
February 22, 2001, for the award of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400(q) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as required by 
law regarding the issue addressed in this appeal.  On November 9, 
2000, the President signed the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159), 
which modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  This 
law eliminates the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The new law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits. 

In August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 Fed. 
Reg. 45,620, 45,629 (August. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the recent 
implementing regulations, in reference to the issue addressed in 
this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the evidence 
needed to prove the claim on appeal via the May 2002 statement of 
the case (SOC).  Specifically, the veteran was provided with the 
relevant regulation which defines the assignment of effective 
dates for VA benefits/awards.  Furthermore, via the May 2002 SOC, 
the veteran was given specific information with respect to the 
VCAA and of the changes in the law and VA duties pursuant to the 
enactment of the VCAA.  The veteran was informed that the VA would 
assist him by providing a medical examination or obtaining a 
medical opinion if necessary to make a decision regarding his 
claim.  He was also advised of the evidence needed from him.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  In this case, all known and 
available relevant medical records, including the service medical 
records, and all additional treatment records and examinations 
have been obtained and associated with the claims file.  No 
additional records which need to be obtained have been identified 
by the veteran.  Furthermore, the veteran was given the 
opportunity to present testimony at a hearing on appeal in April 
2003, as discussed above.  Thus, the duty to assist requirement 
has been satisfied as well.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that statue.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 412 
(2003), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter holding 
in Pelegrini would require the Board to dismiss every case that 
did not absolutely meet these standards.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini would 
require that the entire rating process be reinitiated from the 
very beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The prior 
actions of the veteran would be nullified by a strict reading of 
Pelegrini, and essentially place the veteran at the end of the 
line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of his 
claim.  

Further, the Board does a de novo review of the evidence and is 
not bound by the RO's prior conclusions in this matter.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter which 
under 38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, and 
such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially since 
an RO determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole decision of 
the Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice the RO provided to the veteran was not given prior to the 
first RO adjudication of the claim, the notice was provided by the 
May 2002 SOC, prior to the present transfer and certification of 
the veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, for these reasons, the Board 
finds that the intent and purpose of the VCAA were satisfied by 
the notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

In this case, in a September 1985 Board decision, the Board denied 
the veteran's claim of service connection for hearing loss.  This 
decision is final and may not be reopened absent a claim for clear 
and unmistakable error in the 1985 Board decision.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

Subsequently, in March 1992 the veteran unsuccessfully attempted 
to reopen his claim of service connection for hearing loss.  An 
appeal was perfected via the July 1992 notice of disagreement, 
August 1992 statement of the case, and September 1992 substantive 
Appeal.  However, during a December 1992 RO hearing, the veteran 
withdrew his appeal of this claim.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

Although the veteran corresponded with VA regarding claims for 
PTSD, he did not mention hearing loss or otherwise raise any claim 
pertaining to hearing loss until February 22, 2001, when he once 
again attempted to reopen his claim of service connection for 
hearing loss.  Following receipt of new and material evidence, the 
RO in a July 2001 rating decision granted the veteran service 
connection for bilateral hearing loss effective the date of claim, 
February 22, 2001.

In this respect, the Board notes that a March 21, 1983 VA 
examination report shows the veteran's pure tone thresholds, in 
decibels, for the left ear were 15, 10, 20, 75, and for the right 
ear were 15, 10, 15, 85, both measured at 500, 1000, 2000, and 
4000 Hertz, respectively.  For purposes of applying the laws 
administered by the VA, impaired hearing will be considered a 
disability when the auditory threshold for any of the frequencies 
at 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; 
the thresholds at three of these frequencies are 26 or greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385 (2003).  Thus, as of the March 
1983 VA examination, the veteran met the requirements for a 
hearing disability for VA purposes under 38 C.F.R. § 3.385, and 
thus, entitlement to service connection for bilateral hearing loss 
arose in the March 21, 1983 VA examination report.

With respect to the applicable law, except as otherwise provided, 
the effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of an application therefore.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Where new and material evidence is received after a final 
disallowance, the effective date shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).

After a review of the evidence, the Board finds that, the 
governing legal authority, as cited above, provides that the 
earliest effective date assignable for the award of service 
connection after a final disallowance, and following receipt of 
new and material evidence and a reopening of the claim, is the 
later of the date of receipt of claim (February 22, 2001) or the 
date entitlement arose (March 21, 1983).  Accordingly, the 
criteria for entitlement to an effective date prior to February 
22, 2001, for the award of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400(q) (2003).  The preponderance of 
the evidence is against the claim as an earlier effective date may 
not be assigned in this case.



ORDER

An effective date prior to February 12, 2001, for the award of 
service connection for bilateral hearing loss is denied.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



